Citation Nr: 1521330	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability, and if so whether the claim should be granted.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability, and if so whether the claim should be granted.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinea versicolor, and if so whether the claim should be granted. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 1962 to February 1963.  He served on active duty from July 1963 to December 1973.  

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran's psychiatric disorder was initially claimed as PTSD; however, in accordance, with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 and 9 (2009), the Board has broadened that issue on appeal to include other psychiatric disability, based on examination findings supportive of other psychiatric disability potentially related to service.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.   

The issues of entitlement to an increased rating for bilateral pes planus, entitlement to service connection for a psychiatric disability, and the reopened claims of entitlement to service connection for right knee disability, left knee disability, and tinea versicolor are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran did not appeal the May 2004 rating decision denying service connection for right and left knee disabilities or submit any pertinent evidence within the appeal period.  

2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and that relates to an unestablished fact necessary to substantiate the claims for service connection for right and left knee disabilities.  

3.  The Veteran did not appeal the May 2004 rating decision denying service connection for tinea versicolor or submit any pertinent evidence within the appeal period.  

4.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for tinea versicolor.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for tinea versicolor.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Claims for service connection for right and left knee disabilities were denied by an RO decision in May 2004.  The claims for service connection were denied because they were then characterized as right and left knee pain, and pain by itself absent underlying disability does not constitute a disability subject to service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has herein recharacterized the Veteran's claims as ones for service connection for the disabilities of the knees, rather than merely for knee pain.  This is based on submitted private treatment records which include a diagnosis of degenerative joint disease of the right knee.  The recharacterizations are also based on the Veteran's statement in his June 2010 claim, that he has "chronic pain, swelling, and stiffness" of the knees, as well as flare ups resulting in reduced range of motion.  Thus, he asserts disability of each knee, and not merely pain.  

The Board finds that the Veteran's new statements of knee disability and new private records of treatment for diagnosed right knee degenerative joint disease are not cumulative or redundant of the evidence previously of record, and relate to unestablished facts necessary to substantiate the claims.  Therefore, they are new and material, and reopening of the claims for service connection for right and left knee disabilities is in order.

Service connection for tinea versicolor was denied by an RO decision in May 2004.  Service connection was denied because the service records and post-service clinical records failed to establish the presence of tinea versicolor in service or tinea versicolor continuing from service to the present.  The RO also noted that evidence had not been presented to support a link between the Veteran's exposure to Agent Orange in service in Vietnam and his tinea versicolor.  The Veteran did not appeal the decision.  He also failed to submit any pertinent evidence within the appeal period. 

Evidence received subsequent to the appeal period includes June 1982 dermatology treatment records featuring treatment for diagnosed tinea versicolor and noting the Veteran's report of recurrent fungal skin infections since service in Vietnam.  These records are over two decades earlier than the earliest documented medical records of tinea versicolor present in the claims file at the time of the May 2004 last prior decision denying the claim.  These June 1982 treatment records are not cumulative or redundant of the evidence previously of record, and relate to an unestablished fact necessary to substantiate the claim.  Therefore, they are new and material, and reopening of the claim for service connection for tinea versicolor is in order.

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right knee disability is granted.  

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left knee disability is granted.  

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for tinea versicolor is granted.  


REMAND

Pes Planus

The Veteran's pes planus was evaluated by a VA foot examination in February 2010.  However, the Veteran in his May 2012 notice of disagreement asserted both that the examination did not adequately evaluate his foot condition, and that his condition had worsened since then.  Hence, a new, contemporaneous examination is warranted for his pes planus.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Psychiatric Disability

In June 2010 the Veteran submitted a claim for service connection for PTSD and for headaches which he associated with his PTSD.  He then informed that he had been diagnosed with PTSD.

The claims file contains a February 2010 a VA mental health evaluation including PTSD screening, and an April 2011 VA PTSD examination.  While there was initially a provisional diagnosis of PTSD in February 2010, further evaluation in February 2010 and at the April 2011 examination arrived at a diagnosis of mild anxiety disorder, not otherwise specified (NOS).   

At the April 2011 examination, the Veteran identified stressors in service and the examiner documented the Veteran's reported most significant stressor - his witnessing the deaths of paratroopers in an accident in 1963 or 1964.  However, the April 2011 examiner found that a diagnosis of PTSD was not warranted.  

The April 2011 VA examiner did not address whether the diagnosed anxiety disorder was etiologically related to service.  A further VA examination is required to address this.  


Left and Right Knee Disabilities

An undated service x-ray record when the Veteran was 25 years of age notes that the Veteran twisted his left knee "playing ball."  The x-ray report states simply, "Neg. left knee."  The Veteran's service treatment records within the claims file contain no corresponding record of treatment for the left knee injury.  Service treatment records also include no other record of treatment for the knees, and the Veteran's service separation examinations note no condition of either knee.  

A January 1963 service separation examination noted second degree pes planus and no other disability.  A November 1973 service examination, shortly prior to the Veteran's last service separation in December 1973, noted no disability findings at all, instead indicating all bodily systems were normal.  Based on treatment records and VA examinations supporting the likely persistence of the Veteran's bilateral pes planus from 1963 up to the present, the fact that this disability was not noted at the November 1973 service examination supports the conclusion that the November 1973 examination was cursory and not informed by the Veteran's medical history.  Thus, the November 1973 examination shortly prior to service separation does not significantly weigh against the presence of knee disability in service.  

Service personnel records reflect that the Veteran was a team leader and then a squad leader with Troop D, 7th Squadron, 1st Air Cavalry in Vietnam.  He also received a CIB.  He completed basic airborne training in July 1963 and received a jumpmaster award in April 1971.

From his service personnel records it is clear that the Veteran completed numerous parachute jumps in service.  Whether a current knee disability may be related to these jumps in service has not been addressed by VA examination.  

In a December 2003 claim the Veteran asserted that he had disabilities of the ankles, knees, and hips due to "airborne operations and training exercises." These claims were denied by the RO in a May 2004 decision without affording the Veteran a VA examination.  

In a July 2009 submission addressing a claim for service connection for bilateral pes planus, the Veteran stated that he had been told by a doctor that pes planus can cause problems with the ankles, knees, and hips.  Thus, an examination is warranted addressing whether any current knee disabilities were caused or aggravated by his now service-connected bilateral pes planus.   The record contains a November 2009 VA examination addressing pes planus, but questions of disabilities secondary to pes planus were not addressed.  

Recent private treatment records include treatment for diagnosed degenerative joint disease of the right knee, but do not address a disability of the left knee.  However, the Veteran is competent to address pain or disability he experiences in each knee, to support of the presence of current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A VA examination is in order to address the likelihood that any current disability in each knee is causally related to in-service activities including particularly parachute jumps, or is causally related to service-connected bilateral pes planus.  

Tinea Versicolor

Service treatment records include a single treatment in July 1963 for tinea pedis.  There is no record of treatment for tinea versicolor.  

The RO granted service connection for tinea pedis on the basis of a VA examiner in November 2009 opining that the Veteran's tinea pedis was likely the same condition treated in service.  The November 2009 examiner based his opinion on the Veteran's assertion of onset in service and of his self-treatment for the condition over the years since then.  The examiner noted that tinea pedis is a condition which recurs and is commonly treated by home remedies and over-the-counter medications.  

VA treatment records include a June 1982 consultation record from a dermatology clinic.  The Veteran provided a history of recurrent fungal infections which began in Vietnam.  The examining physician observed scaling plaque above the belt line, macular lesions of the cheeks and temples with a little scale, and some conditions of the chest and back.  The physician diagnosed tinea versicolor, and hyperpigmented macules which were possibly sarcoid or other conditions.  

Upon a January 2004 VA Agent Orange registry examination, the examiner noted the Veteran's self-reported history of onset of tinea versicolor in Vietnam in 1969, which the Veteran associated with his exposure to Agent Orange.  The examiner assessed tinea versicolor.

A February 2010 VA outpatient treatment initial intake evaluation noted the Veteran's complaint of a skin rash on his back which flared in summer.  This record noted that he Veteran was using a selenium sulfide shampoo for tinea versicolor.  

The Veteran was afforded a February 2011 VA examination addressing his skin conditions, and this examiner identified the same conditions found at the February 2010 VA outpatient treatment.  However, the examiner was not asked to provide an opinion addressing the etiology of the Veteran's skin conditions, and he provided none.  

The Veteran's service records fail to document tinea versicolor, but the Board notes that the Veteran is competent to address the presence of observed skin conditions from service, in support of his claim.  Jandreau.  

As noted in the above discussion of the Veteran's knee disability claims, records supporting the presence of pes planus from service support the conclusion that the Veteran's November 1973 service examination was cursory and not informed by the Veteran's medical history.  Thus, the absence of a finding of tinea versicolor upon the November 1973 examination shortly prior to service separation does not significantly weigh against the presence of tinea versicolor in service.  
 
The Board finds that an examination is warranted to address the likelihood that the Veteran's current tinea versicolor developed in service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  After completing directive #1, the Veteran should be afforded a VA examination by an appropriate clinician to determine the severity of the Veteran's bilateral pes planus, and to determine the nature and etiology of any right and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

For purposes of answering the questions below, the examiner should accept as true the Veteran's narrative of past events including in service and his history of symptoms of disability.  

The RO or the AMC should ensure that the examiner provides all information about the Veteran's bilateral pes planus required for rating purposes, to include an assessment of any additional limitation of motion or limitation of functioning during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  In addition, the examiner should provide an opinion concerning the impact of the disability on the Veteran's ability to work.

The examiner should identify each disorder of each knee present during the period of the claim.  For each knee, for each disorder of that knee, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service.  In so doing, the examiner should consider the Veteran's documented active duty roles including in combat in Vietnam as an airborne team leader and airborne squad leader, and duly consider his reported parachute jumps and any associated damage to his knees.  

For each knee disability which the examiner finds is not as likely as not related the Veteran's active service, the examiner should state an opinion whether there is a 50 percent or better probability that the disorder was caused by or permanently increased in severity by the Veteran's bilateral pes planus.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  After completing directive #1, the Veteran should be afforded a VA examination by a psychiatrist or psychologist.  The RO / AMC should provide a statement to the examiner of any confirmed in-service stressors in addition to his combat in Vietnam.  All pertinent records of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

For purposes of answering the questions below, the examiner should accept as true the Veteran's narrative of past events including in service and his history of symptoms of disability.  

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. 

If the examiner diagnoses PTSD, then the examiner should address in detail whether a confirmed in-service stressor or the Veteran's confirmed combat in Vietnam supports a diagnosis of PTSD, whether the Veteran's symptoms relate to that in-service stressor or combat, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis. 

With respect to each additional acquired psychiatric disorder present during the period of the claim (inclusive of the diagnosed anxiety disorder, NOS), the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder developed in active service or is otherwise etiologically related to the Veteran's active service. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  After completing directive #1, the Veteran also should be afforded a VA examination by a clinician with sufficient expertise to determine the etiology of the Veteran's tinea versicolor.  To the extent feasible, in coordination with the Veteran, this should be conducted during an interval for flare-up of the tinea versicolor, if the Veteran experiences such flare-ups.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

For purposes of answering the questions below, the examiner should accept as true the Veteran's narrative of past events including in service and his history of symptoms of disability.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's tinea versicolor developed in service or is otherwise causally related to service.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

5.  The RO or the AMC also should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


